Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

OFFICE ACTION
This office action is a response to the application filed on 6/13/2019. 
Claims 1-9 are pending.

Claims 1-9 in this application is in condition for allowance except for the following formal matters: 
Claim 1 recites:
“An on-board device for an electric vehicle equipped with an electrical energy collector, the on-board device being electrically connected to a first terminal and a second terminal of the electrical energy collector and being provided with a first electrical contact and a second electrical contact that are intended to be placed in contact, for supplying electricity to the electrical energy collector respectively with a first conjugated electrical contact and a second conjugated electrical contact of a supply device, preferably on the ground, the supply device being electrically connected to an electrical power source, 
The on-board device having a mesh connecting the second electrical contact and an output terminal connected to the second terminal of the energy collector, the mesh having a diode inserted between the second electrical contact and the second terminal of the electrical energy collector, the diode being capable of avoiding the circulation of a current toward the second terminal of the electrical energy collector through the mesh, 
Wherein the mesh also includes a connecting node for the connection to a body of the electric vehicle and the diode is inserted between the connecting node and the second terminal.”

The Examiner suggests the followings for claim 1:
1.	“equipped with an electrical energy collector” be replaced with - - equipped with an electrical energy collector, where in the electrical energy collector is an electrical energy storage - -
electrical energy collector.

2.  Limitation “that are intended to be placed in contact” in “a first electrical contact and a second electrical contact that are intended to be placed in contact, for supplying..” is not a positive recitation of the invention. 
The limitation “that are intended to be placed in contact” should be deleted and replaced with the followings:
- - a first electrical contact and a second electrical contact [[that are intended to be placed in contact,]] to provide electrical power path connections for supplying…--
Note: the phrase “intended to be” as presented is not a positive of the invention and renders the claim indefinite. Furthermore, it is unclear whether the limitations following the phrase are part of the claimed invention; see MPEP § 2173.05(d) and/or it is unclear whether the limitations following the phrase are actually being implemented in the invention; also " intended to be " does not indicate whether or not an action is actually performed " intended to be " should be deleted and replaced with definite terms as suggested above by the Examiner

3. The limitation “preferably on the ground” in “a supply device, preferably on the ground, the supply device being electrically connected to an electrical power source,” is not a positive recitation of the invention. 
The limitation “preferably on the ground” should be deleted and replaced with the following for clarification:
- - a supply device, [[preferably on the ground,]] the supply device being electrically connected to an electrical power source from a recharging station,--
	
Note: the Applicant disclosure discloses electrical vehicle charging by conduction at a charging station. 

4.	The limitation “being capable of” in “the diode being capable of avoiding the circulation of…” is not a positive recitation of the invention. 
The limitation ““being capable of” should be deleted and replaced with the following:
being capable of]] is for avoiding [[the]] a circulation of…”

Note: the phrase "capable of" as presented is not a positive of the invention and renders the claim indefinite. Furthermore, it is unclear whether the limitations following the phrase are part of the claimed invention; see MPEP § 2173.05(d) and/or it is unclear whether the limitations following the phrase are actually being implemented in the invention; also "capable of" does not indicate whether or not an action is actually performed "capable of" should be deleted and replaced with definite terms as suggested above by the Examiner

Allowable Subject Matter
	Claims 1-9 would be allowable if the claim objections set forth in this office action are overcome.
The following is a statement of reasons for the indication of allowable subject matter:
	Claims 1-9 would be allowable because the prior art does not teach or suggest a device having combination of elements in the claims including, among other limitations, the following features in independent claim 1:
	An on-board device for an electric vehicle equipped with an electrical energy collector, the on-board device being electrically connected to a first terminal and a second terminal of the electrical energy collector and being provided with a first electrical contact and a second electrical contact that are intended to be placed in contact, for supplying electricity to the electrical energy collector respectively with a first conjugated electrical contact and a second conjugated electrical contact of a supply device, preferably on the ground, the supply device being electrically connected to an electrical power source, 
The on-board device having a mesh connecting the second electrical contact and an output terminal connected to the second terminal of the energy collector, the mesh having a diode inserted between the second electrical contact and the second terminal of the electrical energy collector, the diode being capable of avoiding the circulation of a current toward the second terminal of the electrical energy collector through the mesh, 
Wherein the mesh also includes a connecting node for the connection to a body of the electric vehicle and the diode is inserted between the connecting node and the second terminal



Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Any inquiry concerning this communication from the examiner should be directed to PAUL DINH whose telephone number is 571-272-1890.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax number for the organization handling this application is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PAUL DINH/            Primary Examiner, Art Unit 2851